Citation Nr: 1313556	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  05-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Pflugner, Counsel
INTRODUCTION

The Veteran served on active duty from September 1980 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois (RO).  This matter was previous before the Board in March 2009, March 2011, and August 2012.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In March 2011, the Board remanded the Veteran's above-captioned claim in order for VA to undertake additional development.  Specifically, the Board directed the RO to attempt to obtain the Veteran's service personnel records and, if obtained, to then afford her a VA examination in order to address her assertion that her behavior changed during her service due to traumatic events. 

Following the March 2011 remand, the Veteran was afforded a VA examination in May 2011.  The VA examiner reviewed the Veteran's claims file, administered a clinical evaluation, and provided diagnostic and etiological opinions.  Although the examiner indicated that the Veteran's claims file was reviewed, no discussion was undertaken with respect to the Veteran's service personnel records.  Indeed, as demonstrated by a time stamp, the Appeals Management Center did not receive the Veteran's service personnel records until June 28, 2011.  Consequently, the Veteran's service personnel records had not been associated with her claims file at the time of the May 2011 VA examination.  As such, the Board finds that the RO did not comply with the directives of the March 2011 remand and, thus, a remand for corrective action is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance).

The Board remanded the Veteran's claim in August 2012 in order to undertake efforts to obtain the documentation associated with the Veteran's application for disability benefits from the Social Security Administration (SSA).  The RO obtained the Veteran's SSA documentation and associated it with the claims file and, thus, no further development is required in this respect.  Id.  In the August 2012 remand, however, the Board did not direct the RO to address the lack of compliance with the March 2011 remand and, thus, it must do so now.  Id.

Additionally, the May 2011 VA examiner indicated that the Veteran's claims file was reviewed, specifically referencing evidence dated in and after December 2000.  The examiner ultimately opined that the Veteran's difficulties with depression began in 2001 after she started to experience marital discord and that the Veteran had "no prior [history of] psych[iatric] [treatment] before that time."  The examiner made no reference to and did not discuss either the September 1990 treatment report or the October 1992 treatment report demonstrating that the Veteran complained of and was treated for depression and anxiety.  As such, the Board finds that the May 2011 VA examination was predicated on an incomplete or incorrect factual basis and, thus, is not probative.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  Consequently, the Board finds that the May 2011 VA examination is not adequate for purposes of determining the Veteran's entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

"Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, in order to satisfy VA's duty to assist, the Board finds that a remand is required in order to obtain a supplemental opinion or to provide the Veteran with another VA examination.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

Further, during the pendency of this appeal, the Veteran asserted that she experienced symptoms of a psychiatric disorder during her active duty service and, to treat those symptoms, she claimed she was prescribed Elavil.  The Veteran's service treatment records demonstrated that she was prescribed Elavil with respect to complaints of headaches and/or pain.  The May 2011 VA examiner did not address whether these were symptoms of a psychiatric disorder or whether Elavil was a psychiatric medication.  As such, a remand is required in order for a VA examiner to address the Veteran's contentions as to her inservice symptoms and the Elavil prescription.

Finally, the May 2011 VA examiner stated that the Veteran's pre-military history was significant for witnessing physical abuse of her siblings by her stepfather and witnessing domestic violence.  The examiner then opined that "[s]ome elements of psychosis have been present since [the Veteran] was young."  The examiner did not provide an opinion as to whether a psychiatric disorder pre-existed the Veteran's active duty service and was aggravated therein.  As such, in order for VA to satisfy its duty to assist, a remand in order to obtain an opinion as to these questions is also required.  38 U.S.C.A. §§ 5107(a), 5103A; 38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  The RO must make available the Veteran's claims file to the VA examiner who administered the May 2011 VA examination, and ask that a supplemental opinion be provided.  After reviewing the claims file, including specifically the Veteran's service personnel records, SSA documentation, and the September 1990 or October 1992 treatment reports, the examiner must state (a) whether clear and unmistakeable evidence of record establishes that a psychiatric disorder pre-existed the Veteran's military service and was not aggravated therein; or (b) whether it is at least as likely as not (50 percent probability or greater) that a currently diagnosed psychiatric disorder was incurred in or due to the Veteran's military service.  In providing these opinions, the examiner must address the Veteran's assertion that she experienced inservice symptoms of a psychiatric disorder for which she was prescribed Elavil.  The examiner must fully explain the rendered opinions, including a thorough underlying rationale for any conclusion reached.  

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

2.  If the May 2011 VA examiner is not available to render the requested supplemental opinion, the RO must schedule the Veteran for a new VA examination.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  Any indicated diagnostic tests and studies must be accomplished.  All pertinent symptomatology and findings must be reported in detail.  After review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner is asked to identify all current psychiatric disorders and then provide an opinion as to (a) whether clear and unmistakeable evidence of record establishes that a psychiatric disorder pre-existed the Veteran's military service and was not aggravated therein; or (b) whether it is at least as likely as not (50 percent probability or greater) that a currently diagnosed psychiatric disorder, including PTSD, was incurred in or due to the Veteran's military service.  In providing these opinions, the examiner must address the Veteran's assertion that she experienced inservice symptoms of a psychiatric disorder for which she was prescribed Elavil.  All rendered opinions must be accompanied by a thorough rationale.  If the examiner cannot render a requested opinion without resorting to speculation, the examiner must provide the reasoning for that determination.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether the opinion could not be rendered due to limitations of knowledge in the medical community at large or those of the particular examiner.

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.

The examiner is also advised that "aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

3.  If a new examination is required, the RO must notify the Veteran that it is her responsibility to report for the examination and to cooperate in the development of her claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for the examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  The RO must review the supplemental opinion or the VA examination report to ensure complete compliance with the directives of this and previous remands.  If the report is deficient in any manner, the RO must implement corrective procedures prior to remitting the claim to the Board.

5.  Thereafter, the RO must re-adjudicate the appeal, to include all of the evidence submitted or obtained since the January 2013 supplemental statement of the case.  If the benefit sought on appeal remains denied, the RO must issue a supplemental statement of the case and provide the Veteran and her representative an appropriate period of time in which to respond.  Then, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

